 1 STEVEN L. DERBY, Esq. (SBN 148372)
   DEBORAH GETTLEMAN, ESQ. (SBN 267309)
 2 DERBY, McGUINNESS & GOLDSMITH, LLP
   1999 Harrison Street, Suite 1800
 3 Oakland, CA 94612
   Telephone: (510) 987-8778
 4 Facsimile: (510) 359-4419
   info@dmglawfirm.com
 5
   Attorneys for Plaintiffs
 6 JOANNE MITCHELL and DONNA SZABADOS

 7 Heather A. Barnes - 263107
      HBarnes@mpbf.com
 8 Thomas S. Wahl - 302821
      TWahl@mpbf.com
 9 MURPHY, PEARSON, BRADLEY & FEENEY
   520 Capitol Mall, Suite 250
10 Sacramento, CA 95814
   Telephone:    (916) 565-0300
11 Facsimile:    (916) 565-1636

12 Attorneys for Defendant
   SUN CITY LINCOLN HILLS COMMUNITY ASSOCIATION
13

14                                   UNITED STATES DISTRICT COURT

15                               EASTERN DISTRICT OF CALIFORNIA

16

17   JOANNE MITCHELL and DONNA                  CASE NO. 2:20-cv000139-JAM-KJ
     SZABADOS,
18                                              Civil Rights
                          Plaintiffs,
19                                              STIPULATION AND ORDER
                   v.                           EXTENDING EXPERT DISCLOSURE
20                                              DEADLINES
     SUN CITY LINCOLN HILLS
21   COMMUNITY ASSOCIATION,

22                        Defendant.

23

24          The parties to the instant matter, by and though their respective counsel of record, hereby

25 stipulate and agree as follows:

26          1.     This matter was filed on January 20, 2020. (Docket 1)

27          2.     Defendant’s Answer was filed on February 14, 2020. (Docket 5)

28          3.     The entire State of California (and indeed most of the country) began “shutting down” a

      STIPULATION AND ORDER EXTENDING EXPERT DISCLOSURE DEADLINES                         Case No.
                                                                                    2:20-CV000139-JAM-KJ
                                                                                           Page 1
 1 month later due to the outbreak of COVID-19. The restrictions imposed by state and local officials have

 2 greatly hampered efforts to conduct discovery in this matter. Further, many of the individuals involved

 3 are elderly or have other higher risk factors for serious illness from contracting COVID-19.

 4          4.      With this reality, the parties agreed in January 2021 to pursue a possible settlement and

 5 were referred by the Court for a settlement conference with the Honorable Magistrate Judge Carolyn K.

 6 Delaney on March 23, 2021. The parties were not able to settle on March 23, 2021, as various non-

 7 monetary issues required further negotiation and review. As such, the parties adjourned the settlement

 8 conference until May 4, 2021. On May 4, 2021, the parties reconvened the settlement conference and

 9 made considerable progress towards reaching a resolution. Judge Delaney has ordered the parties to

10 further meet and confer regarding settlement and to have a further status conference with Judge Delaney

11 on June 9, 2021.

12          5. In consideration of the progress made towards settlement, the parties would like a short period

13 of time in which to continue negotiating without the expenses preparing to disclose experts. Expert

14 disclosure will increase costs and fees on both sides and the parties would prefer to put that effort and

15 expense toward settlement.

16          6.      This court has currently set this matter for trial on January 21, 2022 with a pretrial

17 deadline for initial disclosure of experts on May 28, 2021 and a deadline of June 11, 2021 for

18 supplemental expert disclosure. The parties do not ask for and do not anticipate a change in trial date.

19 However, the Court’s scheduling order requires that experts be prepared to testify when disclosed. In

20 light of the state and status of discovery, and with no party depositions having yet taken place, the

21 Defense feels that the experts cannot be prepared to testify by May 28, 2021 and has requested that

22 Plaintiffs agree to an extension of initial expert disclosures to July 28, 2021. Plaintiffs have agreed to an

23 extension through June 28, 2021 with supplemental expert disclosure to take place on or before July 12,

24 2021. Therefore, the parties jointly make that request to the court.

25 Date: May 7, 2021                                 DERBY, McGUINNESS & GOLDSMITH, LLP

26                                                        /s/ Steven L. Derby
                                                     By Steven L. Derby, Esq.
27                                                   Attorneys for Plaintiffs
                                                     JOANNE MITCHEL and DONNA SZABADOS
28

      STIPULATION AND ORDER EXTENDING EXPERT DISCLOSURE DEADLINES                              Case No.
                                                                                         2:20-CV000139-JAM-KJ
                                                                                                Page 2
 1 Dated: May 7, 2021
                                                MURPHY, PEARSON, BRADLEY & FEENEY
 2

 3
                                                       /s/ Thomas S. Wahl
 4                                              By Thomas S. Wahl
                                                Attorneys for Defendant
 5                                              SUN CITY LINCOLN HILLS COMMUNITY
                                                ASSOCIATION
 6

 7
                                          FILER’S ATTESTATION
 8
            Pursuant to the Local Rules, I hereby attest that on May 7, 2021, I, Thomas S. Wahl, attorney
 9
     with Murphy, Pearson, Bradley, Feeney, received the concurrence of all counsel in the filing of this
10
     document.
11

12                                              _ /s/ Thomas S. Wahl_____________________
                                                Thomas S. Wahl
13                                              MURPHY, PEARSON, BRADLEY & FEENEY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER EXTENDING EXPERT DISCLOSURE DEADLINES                        Case No.
                                                                                   2:20-CV000139-JAM-KJ
                                                                                          Page 3
 1                     ORDER EXTENDING EXPERT DISCLOSURE DATES

 2
          Upon stipulation of the parties and good cause appearing, it is hereby ORDERED as follows;
 3

 4        The Stipulation and Order issued in this matter on January 4, 2021 (Docket 15) is amended as

 5 follows:

 6        Expert Disclosure Deadline: June 28, 2021;

 7        Supplemental Expert Disclosure: July 12, 2021

 8

 9
     DATED: May 27, 2021                            /s/ John A. Mendez
10                                                  THE HONORABLE JOHN A. MENDEZ
11                                                  UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER EXTENDING EXPERT DISCLOSURE DEADLINES                      Case No.
                                                                                 2:20-CV000139-JAM-KJ
                                                                                        Page 4
